      Case 4:17-cv-03195 Document 44 Filed on 07/14/20 in TXSD Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT ARWADY and SAMUELIA
        ARWADY,
        Plaintiffs,                                   Civil Action No. 4:17-cv-3195
        v.


TOMMY HO and JANE DOE HO, and
the UNITED STATES OF AMERICA,
        Defendants.
___________________________________

                         PLAINTIFFS’ UNOPPOSED REQUEST FOR
                                 ENTRY OF JUDGMENT

        Pursuant to Rule 58(d), F. R. Civ. P., Plaintiffs request that the Clerk enter judgment in

this matter. The rulings of the Court, Dkt. No. 42 and 43, have disposed of all issues and the

claims of all parties.

        Counsel has conferred with counsel for Defendants, and been informed that the

Defendants take no position on this matter.

Dated this 14th day of July, 2020

Respectfully submitted,

        /s/ David T. Hardy
        David T. Hardy
        8987 E. Tanque Verde, No. 265
        Tucson, AZ 85749
        (520) 749-0241
        dthardy@mindspring.com
        District Ct Bar No. 3138110
        Attorney for Plaintiffs




                                                 1
      Case 4:17-cv-03195 Document 44 Filed on 07/14/20 in TXSD Page 2 of 2



                                      Certificate of Service

This certifies that this pleading was served on all parties through the court’s ECF system.

       s/David T. Hardy
        Attorney for Plaintiffs




                                                 2
